
	
		I
		111th CONGRESS
		1st Session
		H. R. 3422
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Mr. King of Iowa (for
			 himself and Mr. Latham) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to make
		  temporary improvements to the Medicare inpatient payment adjustment for
		  low-volume hospitals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Support for Rural Hospitals
			 Act.
		2.Temporary
			 improvements to the medicare inpatient hospital payment adjustment for
			 low-volume hospitals
			(a)In
			 GeneralSection 1886(d)(12) of the Social Security Act (42 U.S.C.
			 1395ww(d)(12)) is amended—
				(1)in subparagraph
			 (A), by inserting or (D) (for discharges occurring in fiscal year
			 2010) after subparagraph (B);
				(2)in subparagraph
			 (B), by striking The Secretary and inserting Except as
			 provided in subparagraph (D), the Secretary;
				(3)in subparagraph
			 (C)(i)—
					(A)by inserting
			 (or, with respect to fiscal year 2010, 15 road miles) after
			 25 road miles; and
					(B)by inserting
			 (or, with respect to fiscal year 2010, 1,500 discharges of individuals
			 entitled to, or enrolled for, benefits under part A) after 800
			 discharges; and
					(4)by adding at the
			 end the following new subparagraph:
					
						(D)Temporary
				applicable percentage increaseFor discharges occurring in fiscal
				year 2010, the Secretary shall determine an applicable percentage increase for
				purposes of subparagraph (A) using a continuous linear sliding scale ranging
				from 25 percent for low-volume hospitals with 200 or fewer discharges of
				individuals entitled to, or enrolled for, benefits under part A in the fiscal
				year to 0 percent for low-volume hospitals with greater than 1,500 discharges
				of such individuals in the fiscal
				year.
						.
				(b)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement the amendments made by subsection (a) by program instruction or
			 otherwise.
			3.Use
			 of non-wage adjusted pps rate under the medicare-dependent hospital (mdh)
			 program
			(a)In
			 GeneralSection 1886(d)(5)(G) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(G)) is amended by adding at the end the following new
			 clause:
				
					(v)In the case of
				discharges occurring on or after October 1, 2009, and before October 1, 2010,
				in determining the amount under paragraph (1)(A)(iii) for purposes of clauses
				(i) and (ii)(II), such amount shall, if it results in greater payments to the
				hospital, be determined without regard to any adjustment for different area
				wage levels under paragraph
				(3)(E).
					.
			(b)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement the amendment made by subsection (a) by program instruction or
			 otherwise.
			4.Repeal of section
			 211 of Public Law 111–3Section 211 of Public Law 111–3 is
			 repealed.
		
